

114 SRES 117 IS: Recognizing linemen, the profession of linemen, the contributions of these brave men and women who protect public safety, and expressing support for the designation of March 31, 2015, as National Lineman Appreciation Day.
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 117IN THE SENATE OF THE UNITED STATESMarch 26, 2015Mr. Tillis submitted the following resolution; which was referred to the Committee on Energy and Natural ResourcesRESOLUTIONRecognizing linemen, the profession of linemen, the contributions of these brave men and women who
			 protect public safety, and expressing support for the designation of March
			 31, 2015, as National Lineman Appreciation Day.
	
 Whereas the profession of linemen is steeped in personal, family, and professional tradition; Whereas linemen are often first responders during storms and other catastrophic events, working to make the scene safe for other public safety heroes;
 Whereas linemen must work high atop powerlines 24 hours a day, 365 days a year, to keep electricity flowing;
 Whereas linemen play a vital role in the Nation’s economy by maintaining and growing the energy infrastructure of the United States;
 Whereas linemen must often work under dangerous conditions separated from their families to keep schools and businesses open;
 Whereas linemen put their lives on the line every day with little recognition from the community regarding the danger of their work; and
 Whereas March 31, 2015, would be an appropriate date to designate as National Lineman Appreciation Day: Now, therefore, be it
	
 That the Senate— (1)recognizes the efforts of linemen in keeping the power on and protecting public safety; and
 (2)supports the designation of National Lineman Appreciation Day.